     Case 3:13-cr-30259-NJR Document 71 Filed 11/21/19 Page 1 of 1 Page ID #163


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                (East St. Louis)

UNITED STATES OF AMERICA,
          Plaintiff,
                                           Case No. 13-CR-30259-NJR-01
v.
                                           DATE: November 21, 2019
SCOTT T. HYDEN,
           Defendant.                      TIME: 1:45 PM – 2:00 PM

     MINUTES OF HEARING ON PETITION TO REVOKE SUPERVISED RELEASE

PRESIDING: Honorable Nancy J. Rosenstengel, Chief U.S. District Judge

COURT REPORTER: Molly Clayton           COURTROOM DEPUTY: Deana Brinkley

COUNSEL FOR GOVERNMENT: Luke Weissler

COUNSEL FOR DEFENDANT:           Todd Schultz

Defendant appears in open court with counsel. Matthew Bochantin appears for the
United States Probation Office. Defendant sworn. Defendant advised of charges and
penalties.

As to the Petition to Revoke Supervised Release filed by the U.S. Probation Office (Doc.
61), Defendant admits that he violated the conditions listed in the petition.

Government’s Exhibit 1 submitted for this hearing and returned to counsel.

Court finds Defendant has not met and complied with conditions of supervised release.
Court finds that the Defendant is capable of entering a plea, accepts said guilty plea of
Defendant and adjudges the Defendant GUILTY. Defendant’s previously imposed
supervised release is REVOKED.

Court finds that the most serious grade violation is a Grade B, Criminal History
category is II and the imprisonment range is 6-12 months.

The Court sentences the Defendant to 8 months of imprisonment as to Count 3 and
6 months as to Counts 4 and 5, with no term of supervised release to follow. All
counts shall run concurrently.

Court finds Defendant’s financial condition is such that he is unable to pay costs of
incarceration or supervision and they are WAIVED.

Defendant is advised of the right to appeal. The recommendation and sentencing
options are sealed. Defendant is remanded to the custody of USMS.
